oO NN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-01130-RSL Document 30 Filed 10/23/19 Page i of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

FIRS HOME OWNERS ASSOCIATION,
Plaintiff,
Vv.

CITY OF SEATAC, a Municipal
Corporation,

Defendant.

 

 

 

 

The parties in the above-captioned action, through their attorneys of record, respectfully

submit this stipulation to amend the Plaintiff's Complaint and confirm that the First Amended

No. 2:19-cv-01130-RSL

STIPULATION TO AMEND
COMPLAINT

Complaint filed on October 21, 2019 at Dkt. 25 shall constitute the operative complaint of

record.

/s/ Christina L. Henry

Christina L Henry, WSBA 31273
HENRY & DEGRAAFF, PS
Counsel for Plaintiffs

787 Maynard Ave §

Seattle, WA 98104

206-330-0595 / Fax 206-400-7609
chenry@hdm-legal.com

STIPULATION TO AMEND COMPLAINT
No. 2:19-cv-01130-RSL - 1

/s/ Vicente Omar Barraza

Vicente Omar Barraza, WSBA 43589
BARRAZA LAW, PLLC

Counsel for Plaintiffs

10728 16" Ave SW

Seattle, WA 98146

206-933-7861 / Fax 206-933-7863
omar@barrazalaw.com

Barraza Law PLLC

10728 16th Ave SW

Seattle, WA 98146
206-933-7861

 
o So SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01130-RSL Document 30 Filed 10/23/19 Page 2 of 2

/s/ Brendan W. Donckers
Brendan Wesley Donckers, WSBA 39406

BRESKIN JOHNSON & TOWNSEND PLLC

1000 Second Avenue, Suite 3670
Seattle, WA 98104

206-652-8660 / 206-652-8290 (fax)
bdonckers@bjtlegal.com

/s/ per email authorization October 23. 2019
Kenneth W Harper, WSBA 25578

MENKE JACKSON BEYER LLP

807 N 39" Ave

Yakima, WA 98902

509-575-0313

kharper@mjbe.com

/s/ per email authorization October 23. 2019
Mark Sterling Johnsen

CITY OF SEATAC

4800 S. 188th Street

SeaTac, WA 98188-8605

425-255-8678

425-255-8678 (fax)
mjohnsen@ci.seatac.wa.us

It is so ordered.

/s/ per email authorization October 23. 2019
Quinn N Plant, WSBA 31339

MENKE JACKSON BEYER LLP

807 N 39% Ave

Yakima, WA 98902

509-575-0313

gplant@mjbe.com

/s/ per email authorization October 23, 2019
Mary Elizabeth Mirante Bartolo

CITY OF SEATAC

4800 S. 188th Street

SeaTac, WA 98188-8605

(206) 973-4640

(206) 838-7223 (fax)
mmbartolo@ci.seatac.wa.us

     

ae =
WS Cahtuke

wage Li

 

HONORABLE ROBERT J. LASNIK
United States District Court Judge for the
Western District of Washington

STIPULATION TO AMEND COMPLAINT
No. 2:19-cv-01130-RSL - 2

Barraza Law PLLC

10728 16th Ave SW

Seattle, WA 98146
206-933-7861

 
